              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of
Mary Moore Stiny                                            PLAINTIFF

v.                            No. 3:17-cv-226-DPM

RENA WOOD                                                 DEFENDANT

                                   ORDER
        1. For the reasons stated on the record at the 13 November 2018

hearing, the Court approves all the remaining caregiver claims at the
reduced hourly rate of $15.00:
            • Helen Ro bins         $   6,717.00
            • Leslie Moore          $   1,387.50
            • Bev Moore             $ 40,752.43*
            • Vernon Moore          $   4,695.00
            • TomMoore              $ 15,960.00.

The total is $69,511.93. The Court directs the Clerk to pay that amount
from the funds in the registry to Centennial Bank for distribution to the
individuals listed. Joint report, Ng 152, addressed.




*    This claim includes $598.93 for food and supplies.
     2. At the hearing, the parties agreed that Centennial Bank needed
more money to pay for Mrs. Stiny's care. The Court directs the Clerk
to pay $100,000.00 from the registry to Centennial Bank for this
purpose.
     3. The Court has confirmed with the Clerk that all previously
ordered payments have been processed.         The Court was mistaken:
checks are still used. But they are issued from Kansas City. The checks,
as the saying goes, are in the mail. They have been sent to the bank in
care of Mr. Lyons.
     4. After all these disbursements, $508,293.34 remains m the
registry.
     So Ordered.

                                                       (/
                                        D.P. Marshall Jr.
                                        United States District Judge




                                  -2-
